Wilde, J.
This is a suit in equity, on a bill of inter-pleader by William D. Sohier, executor of the last will of Edward Tuckerman, deceased ; and the case depends on the validity of a bequest to the defendants in the words following : “ To the wardens and vestry of St. Paul’s Church in Boston I bequeath five thousand dollárs, to be received and held by the legatees, as the formation of a fund, which I am desirous should be established for the support of a city missionary of the Protestant Episcopal Church.” The questions discussed by counsel on the pleadings are, 1st, whether the legatees are competent to take, as trustees of a charitable donation, within the St. of 43 Eliz. c. 4; and 2d, whether the bequest is not void for uncertainty.
The first question we consider immaterial; for if the bequest is valid, it will not fail for want of a trustee capable of executing the trust, as has been frequently decided, and which "the counsel for the heirs at law admit. We are of opinion, however, that the legatees are competent to take the legacy and execute the trust. The objection is, that the object of the charity is foreign to the purposes for which the wardens and.vestry of St. Paul’s Church were enabled to act By the Rev. Sts. c. 20, <§> 39, which enact that “ the deacons, churchwardens, or other similar officers of all churches or religious societies, if citizens of the United States, shall be deemed bodies corporate, for the purpose of taking, and holding in succession, all grants and donations, whether of real or personal estate, made to them and their successors, or to their respective churches, or to the poor of their churches.”
Now we cannot think that the support of the public worship of God, according to the episcopal form of worship, and for teaching and explaining the principles of the episcopal church, can be foreign to the object of the testator’s donation. *259On the contrary, we agree in the opinion of the late Chief Justice Parker, in Baker v. Fales, 16 Mass. 495. “ The very term church,” he says,i: imports an organization for religious purposes; and property given to it eo nomine, in the absence of all declaration of trust or use, must, by necessary implication, be intended to be given to promote the purposes for which a church is instituted; the most prominent of which is the public worship of God.” St. Paul’s Church, therefore, had an interest in the testator’s donation, and would have had a right to have it administered for the support of the public worship of God, in any form, if no particular trust or use had been designated by the will.
2. We are then brought to the consideration of the remaining question, namely, whether the bequest is void for uncertainty. On this point, many English decisions have been cited, in the able and learned argument of the counsel for the heirs of the testator, some of which are conflicting. We do not, however, think it necessary to refer to those decisions; because the court have formerly had occasion, in several instances, to consider those cases, or the most of them; and the only question now is, whether this donation falls within the principles heretofore established by this court in similar cases ; as we entertain no doubt of the correctness of those decisions. The leading case is that of Bartlet v. King, 12 Mass. 537. That was an action of debt, brought by legatees, to whom was bequeathed the. sum of thirty thousand dollars, by the last will of Mary Norris, against the executor of her will. The bequest was given in trust, that the trustees should permit the American Board of Commissioners for Foreign Missions, and their associates, to take and receive the interest and income of the capital sum, for the purposes of said board, and to promote the pious objects thereof; and upon their request, the trustees were required to dispose of, invest and transfer, the capital sum, in such manner as said board should direct. Several objections were made to the validity of the bequest; one of which was, that it was void for uncertainty as to the object of the legacy, and of the persons who were intended *260to be the cestuis que trust. And this was the principal objection made. But the court decided that the bequest was valid, although at that time there was no court, in this Commonwealth, to compel the execution of the trust. This caso appears to have been well considered by the court, and an able and very clear and satisfactory opinion was given by the late Mr. Justice Dewey, in which the English authorities are reviewed and considered.
The next case I shall notice is Going v. Emery, 16 Pick. 107; a very strong case in support of the bequest in question. The bequest was to the cause of Christ, for the benefit and promotion of true evangelical piety and religion, and to be, by certain trustees named in the will, distributed in such divisions, and to such societies and religious charitable purposes, as they might think fit and proper. And it was held by the court, that this devise was not void for uncertainty, by virtue of the St. 43 Eliz. c. 4. In delivering the opinion of the court, the present chief justice remarked, that it was “ admitted in the argument, and indeed it cannot now be contested, that if the St. 43 Eliz. c. 4, in regard to charitable uses, is in force in this Commonwealth, it is sufficient to sustain and give effect to this trust; because there are innumerable cases, in which trusts quite as vague as the present have been declared valid, and carried into effect. I will refer to only one striking case, where a testator gave a thousand pounds to such charitable purposes as he had by. another writing directed. The paper referred to was not found, so that it stood generally as a gift to charitable uses. The trust was established, and the direction to a particular object left with the king, as parens patria.” This was the case of Attorney General v. Syderfen, 1 Vern. 224.
In Burbank v. Whitney, 24 Pick. 146, the bequest was of four thousand dollars; to the American Bible Society, to the American Education Society, to the American Colonization Society, and to the American Home Missionary Society, one thousand dollars to each. Some of these societies were incorporated, and some not. These bequests were held valid; and as to the bequests to the unincorporated societies, it was held *261that they were good under the provisions of St. 43 Eliz. c. 4, if not good without the aid of that statute. It was held that a trust was created by the will, and that, on the death of the testator, the legal estate vested in the executor, which he was bound to hold in trust for the legatees, which trust this court, as a court of equity, could compel him to perform. The same question afterwards was decided in Bartlett v. Nye, 4 Met. 378, as to real estate devised to the American Bible Society; and it was held that the trust was well created, although the American Bible Society could not take the legal estate, (they not being incorporated,) but the same descended to the heirs of the devisor, subject to the trust, which they were bound to execute. The decision in the case of McCartee v. Orphan Asylum Society, 9 Cow. 484, is there cited with approbation, in which Chancellor Jones says, “ it is the settled doctrine of the court, in the construction of wills and the administration of trusts, that a trust shall never be permitted to fail through the failure or disability of the trustee to execute the trust, but shall be supported upon the intention of the testator; that the trust is attached and fastened to the land ; and that the land remains chargeable with it in the hands of the heir or devisee.”
In Potter v. Chapin, 6 Paige, 649, 650, Chancellor Walworth says, that it may now be considered as an established principle of American law, that the court of chancery will sustain and protect gifts, bequests, or dedication of property to public or charitable uses, provided the same is consistent with local laws and public policy, where the object of the gift or dedication is specific and capable of being carried into effect according to the intention of the donor. And several cases are cited by him, which fully sustain the general principles.
All these decisions fully support the present trust. In some of them, the objects of the trusts were more uncertain than the one under consideration, which is specific and sufficiently certain; and there can be no doubt that it can be carried into effect, according to the testator’s manifest intention. *262And it cannot be doubted, that the support of a mission* ary for instruction in the Christian religion, in the city or out, at home or abroad, is not opposed to local law, or any other law in a Christian country; but, on the contrary, all such objects are eminently entitled to encouragement, as has been frequently decided in this and other countries.
The order of the court will be, that Mr. Sohier, as executor of the last will of Edward Tuckerman, do pay over to the wardens and vestry of St. Paul’s Church in Boston the sum of five thousand dollars, without interest, and that no costs be allowed to either party.